NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUN 22 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

MOSTAFA MAHMOUD MOHAMED,                         No. 10-70574

               Petitioner,                       Agency No. A076-594-669

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                                       **
                             Submitted June 15, 2011

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Mostafa Mahmoud Mohamed, a native and citizen of Egypt, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. Reviewing for abuse of discretion, Cui v. Mukasey, 538 F.3d 1289, 1290

(9th Cir. 2008), we deny the petition for review.

      The IJ did not abuse his discretion in denying a continuance on the ground

that Mohamed did not demonstrate good cause. See 8 C.F.R. § 1003.29 (an IJ may

grant a motion for continuance for good cause shown); see also Sandoval-Luna,

526 F.3d at 1247 (IJ did not abuse discretion in denying a continuance where alien

had no approved visa petition and no relief was immediately available).

      The IJ also did not abuse his discretion by denying Mohamed’s application

for asylum, withholding of removal, and relief under the Convention Against

Torture because Mohamed did not establish good cause for failing to provide his

fingerprints as ordered, and the IJ warned him that failure to comply would result

in the denial of his applications. See 8 C.F.R. § 1208.10; cf. Cui, 538 F.3d at 1293-

96.

      PETITION FOR REVIEW DENIED.




                                          2                                   10-70574